
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.12



HELICOS BIOSCIENCES CORPORATION


Amended and Restated Management Incentive Bonus Plan
as of December 11, 2008


        1.    Purpose    

        This Management Incentive Bonus Plan (the "Incentive Plan") is intended
to provide an incentive for superior work and to motivate eligible executives of
Helicos BioSciences Corporation (the "Company") and its subsidiaries toward even
higher achievement and business results, to tie their goals and interests to
those of the Company and its stockholders and to enable the Company to attract
and retain highly qualified individuals. The Incentive Plan is for the benefit
of Covered Executives (as defined below) and does not govern the Company's base
salary and long-term equity awards compensation practices.

        2.    Covered Executives    

        From time to time, the Compensation Committee of the Board of Directors
of the Company (the "Compensation Committee") may select certain key executives
(the "Covered Executives") to be eligible to receive bonuses hereunder. Other
individuals may become Covered Executives during a performance period provided
each such an individual is: (1) an employee of the Company; (2) recommended for
participation by the Chief Executive Officer; and (3) approved for participation
by the Compensation Committee.

        3.    Administration    

        The Compensation Committee shall have the sole discretion and authority
to administer and interpret the Incentive Plan. The responsibilities of the
Compensation Committee and Chief Executive Officer under the Incentive Plan
shall be as follows:

•Chief Executive Officer Responsibilities:  

•Recommend to the Compensation Committee the Covered Executives for Incentive
Plan participation;

•Propose performance measures, weightings, and performance levels for the
Incentive Plan, and changes thereto;

•Communicate Incentive Plan parameters and mechanics to Covered Executives;

•Evaluate actual performance against bonus measures and goals;

•Evaluate individual performance of the Covered Executives (except the Chief
Executive Officer); and

•Develop specific bonus recommendations for all Covered Executives (except the
Chief Executive Officer) and submit to the Compensation Committee for review and
approval.

•Compensation Committee Responsibilities:  

•Approve new Covered Executives;

•Review and approve target bonus awards, including benchmarking to peer group
companies;

•Review and approve bonus measures, goals, and weightings;

•Certify achievement of bonus measures;

•Evaluate the Chief Executive Officer's performance and determine and approve
the Chief Executive Officer's bonus based on such evaluation; and

--------------------------------------------------------------------------------



•Determine the bonus for Covered Executives based upon the Chief Executive
Officer's recommendations.

        4.    Bonus Determinations    

        (a)   A Covered Executive may receive a bonus payment under the
Incentive Plan based upon the attainment of corporate performance targets
approved by the Compensation Committee that relate to financial, operational or
strategic metrics with respect to the Company or any of its subsidiaries (the
"Corporate Performance Goals") and the individual performance of the Covered
Executives (as determined by the Chief Executive Officer for each Covered
Executive other than himself) and approved by the Compensation Committee. The
Compensation Committee reserves the right to modify the Corporate Performance
Goals, the target bonus amounts and the weighting of the bonus payment between
corporate and individual performance at any time during the course of the
performance period in response to changing business goals, needs and operations.

        (b)   Except as otherwise set forth in this Section 4 or with respect to
individual performance determinations: (i) any bonuses paid to Covered
Executives under the Incentive Plan shall be based upon objectively determinable
bonus formulas that tie such bonuses to one or more performance targets relating
to the Corporate Performance Goals, (ii) bonus formulas for Covered Executives
shall be adopted in each performance period by the Compensation Committee and
(iii) no bonuses shall be paid to Covered Executives unless and until the
Compensation Committee makes a determination with respect to the attainment of
the performance objectives.

        (c)   Each Covered Executive shall have a targeted bonus opportunity for
each performance period. The Company must attain the minimum Corporate
Performance Goals, as established by the Compensation Committee, for any bonus
payment to be made. In the event that the minimum threshold for achievement of
the Corporate Performance Goals has not been attained then no Covered Executive
shall be eligible for the portion of the target bonus opportunity attributable
to individual performance. Notwithstanding anything contained herein to the
contrary, the Company may adjust bonuses payable under the Incentive Plan based
on achievement of individual performance goals or pay bonuses (including,
without limitation, discretionary bonuses) to Covered Executives under the
Incentive Plan based upon such other terms and conditions as the Compensation
Committee may in its discretion determine.

        (d)   A Covered Executive may be awarded bonuses in excess of the
targeted bonus opportunity, as determined by the Compensation Committee, as a
"Stretch" bonus amount if (i) the Company exceeds the Corporate Performance
Goals established by the Compensation Committee and/or (ii) the Company achieves
at least the minimum Corporate Performance Goals established by the Compensation
Committee and the individual performance of such Covered Executive is measured
as outstanding. Notwithstanding the foregoing, the maximum bonus payable to a
Covered Executive under the Incentive Plan shall not exceed 200% of the Covered
Executive's target bonus opportunity.

        (e)   The payment of a bonus to a Covered Executive with respect to a
performance period shall be conditioned upon the Covered Executive's employment
by the Company on the last day of the performance period; provided, however,
that the Compensation Committee may make exceptions to this requirement, in its
sole discretion, including, without limitation, in the case of a Covered
Executive's termination of employment, retirement, death or disability.

        5.    Performance Period and Timing of Payment    

        This Incentive Plan will measure and reward performance on a periodic
basis but not more than on an annual basis. The Corporate Performance Goals will
be measured based on the performance period established by the Compensation
Committee. If the Corporate Performance Goals are met, payments will be made
within 30 days thereafter, but not later than March 15 or as otherwise
determined by the Compensation Committee.

2

--------------------------------------------------------------------------------



        6.    Amendment and Termination    

        The Company reserves the right to amend or terminate the Incentive Plan
at any time in its sole discretion.

        7.    Miscellaneous    

        The bonus opportunity for individuals who become Covered Executives
during a performance period will be prorated based on the number of full and
partial months remaining in the performance period at the time Incentive Plan
participation is approved. In the case of a Covered Executive's death, total
disability or retirement during the plan year, a prorated award may be granted
in the sole discretion of the Compensation Committee based on the full-year
corporate results and the level of achievement of individual goals anticipated
had the Covered Executive remained actively employed for the entire year. The
proration will be based on the number of months worked. Payment to a deceased
Covered Executive will be made to his/her estate.

        Nothing contained in this document shall be deemed to alter the
relationship between the Company and a Covered Executive, or the contractual
relationship between a Covered Executive and the Company if there is a written
contract regarding such relationship. Furthermore, nothing contained in this
document shall be construed to constitute a contract of employment between the
Company and the Covered Executive. The Company and each of the Covered
Executives continue to have the right to terminate the employment or service
relationship at any time for any reason, except as provided in a written
contract.

3

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.12



HELICOS BIOSCIENCES CORPORATION
Amended and Restated Management Incentive Bonus Plan as of December 11, 2008
